              Case 2:14-cr-00131-JFC Document 414 Filed 07/13/20 Page 1 of 2


                                    United States District Court
                                                For The
                                 Western District of Pennsylvania



UNITED STATES OF AMERICA                                      2:14-cr-00131


       vs.


SAMUEL BROOKS,


                      MOTION FOR LEAVE TO WITHDRAW AS COUNSEL

       James K. Paulick, Esq., files this Motion for Leave to Withdraw as Counsel. In support,
undersigned counsel sets forth the following:


             1. The Defendant facing revocation of supervised release in the above-captioned case.

             2. Undersigned counsel was appointed to represent Mr. Brooks through the Criminal

                Justice Act.

             3. A situation has arisen between undersigned counsel and Mr. Brooks that has created a

                personal conflict under the Pennsylvania Rules of Professional Responsibility.

             4. After consulting ethics counsel, undersigned counsel does not believe there is any

                possible way to continue representation of Mr. Brooks.

             5. Undersigned counsel has conveyed the issue to Mr. Brooks, and Mr. Brooks agrees and

                consents to this motion.

             6. Mr. Brooks would like replacement CJA counsel appointed as soon as possible.

             7. AUSA Nicole Vasquez-Schmidt consents to this motion.



       WHEREFORE, undersigned counsel respectfully request that this Court grant the relief
            Case 2:14-cr-00131-JFC Document 414 Filed 07/13/20 Page 2 of 2


requested above and permit counsel to withdraw his representation of Mr. Samuel Brooks.


Proposed Order Attached.




                                                                             Respectfully submitted,

                                                                                 s/James K. Paulick
                                                                       jamespaulicklaw@gmail.com
                                                                  Leech Tishman Fuscaldo & Lampl
                                                                                     Bar ID 307552
                                                                            525 William Penn Place
                                                                               Pittsburgh, PA 15219
                                                                                      412.261.1600
